PER CURIAM.
The complainant and ten other companies insured property of the appellee W. H. Jones against damages by fire. The property was injured by fire, Jones brought an action against each company on account of this damage, the Home Insurance Company-exhibited its bill to enjoin the prosecution of these actions and to compel the adjudication of the rights of all these parties in a suit in equity, and the court below dismissed the bill on the ground that the company had an adequate remedy at law. The facts of this case differ in no material respect from those in Mechanics’ Insurance Company of Philadelphia v. C. A. Hover Distilling Company (C. C. A.) 173 Fed. 888, and the decree below is affirmed on the authority of that case.